DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4-5, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 20050255267) in view of Shiraki (US 6182707).
Regarding Claim 1, Nishida discloses a method of manufacturing a resin pipe using a die slide injection mold configured such that positions at which molds to be assembled together during primary molding and secondary molding slid (Figure 1, slid die-30, resin pipe-C, [0006], [0023], [0034]), in which the resin pipe is manufactured by: forming two molded articles in a cylindrical two-piece split shape by injecting a primary resin that is molten into two primary cavities that are formed by the molds assembled together during the primary molding (Figure 1, [0023], [0032],cavities, Ca1/Ca2 and Cb, molded articles A1+A2 and B); internally fitting the two molded articles in a cylindrical shape into one secondary cavity formed by the molds assembled together during the secondary molding such that the molded articles are located opposed to each other via a space between the molded articles (Figure 1C -2, 3A-B, the two molded articles A1+A2 and B are fitted  to form secondary cavity to form the curved pipe, [0033]-[0034], [0042]) injecting a secondary resin that is molten into the secondary cavity ([0005]), and integrating an inner surface layer formed of the secondary resin, that has cured, with the two molded articles ([0039], for a resin pipe C, two molded articles are integrated A1’+A2’ with B’).
Nishida didn’t disclose an assisted material is used in injection molding. In the same filed of endeavor, Shiraki discloses gas assisted injecting material is known in the art (col 1, line 50-55, col 5, line 1-5).
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Nishida by injecting an assist material into the cavity, as taught by 
Regarding Claim 3, Nishida/.Shiraki discloses that reinforcing fibers are mixed into resin (abstract, col 2, line 20-22, col Shiraki); and molten secondary resin is injected in secondary cavity  ([0005], Nishida).
It would have been obvious for one ordinary skilled in the art to modify Nishida with the teaching of injecting fibers into primary resin taught by Shiraki for the purpose of balancing heat resistance, impact resistance and strength for keeping the cost low (col 2, line 36-40).
Regarding Claim 4 and 8, Nishida, discloses a space between the two molded articles located opposed to each other and internally fitted in a cylindrical shape into the secondary cavity is set such that an interval is narrowed toward an outer circumference side in a cross-sectional view of the cylindrical shape (Figure 3B, articles A1 and A2 showing narrowed intervals toward an outer circumference side in a cross-sectional view of the cylindrical shape.
Regarding Claim 5 and 10-11, Nishida discloses,a space between the two molded articles located opposed to each other and internally fitted in a cylindrical shape into the secondary cavity is inclined to one side in a circumferential direction in a cross-sectional view of the cylindrical shape (Figure 3B as shown in for molded articles).

Claim(s) 2, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 20050255267) and Shiraki (US 6182707) as applied in Claim 1, in view of JP 2018202704 hereinafter JP’704

Nishida discloses the resin pipe is a bent pipe (Figure 3A-3B ), but didn’t disclose that  a wall thickness of a region corresponding to an inner side of a bent portion of the two 4molded articles is formed larger than a wall thickness of a peripheral region. In the same field of endeavor pertaining to the art of producing resin molded article, JP’704 discloses two molded articles 21B and 22B forming pipe-10B where inner side of a bent portion is formed larger than a wall thickness of a peripheral region (Figure 14, outer wall-11, [0067].

It would be obvious for one ordinary skilled in the art to modify Nishida/Shiraki with the varying wall thickness taught by JP’704 for the purpose  of desired texture on the flow path of the pipe.

Regarding Claim 6, Nishida/.Shiraki discloses that reinforcing fibers are mixed into resin (abstract, col 2, line 20-22, col Shiraki); and molten secondary resin is injected in secondary cavity  ([0005], Nishida).
It would have been obvious for one ordinary skilled in the art to modify Nishida with the teaching of injecting fibers into primary resin taught by Shiraki for the purpose of balancing heat resistance, impact resistance and strength for keeping the cost low (col 2, line 36-40).
Regarding Claim 7, Nishida, discloses a space between the two molded articles located opposed to each other and internally fitted in a cylindrical shape into the (Figure 3B, articles A1 and A2 showing narrowed intervals toward an outer circumference side in a cross-sectional view of the cylindrical shape.
Regarding Claim 9, Nishida discloses,a space between the two molded articles located opposed to each other and internally fitted in a cylindrical shape into the secondary cavity is inclined to one side in a circumferential direction in a cross-sectional view of the cylindrical shape (Figure 3B as shown in for molded articles).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DEBJANI ROY/Examiner, Art Unit 1741